DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	No IDS has been filed to date of the instant Office Communication.
Drawings
	The drawings received on October 26, 2021 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The independent claim 1 recites that the method employs a first reversible barrier which operates in four states:
an unactuated state, where the first thermally reversible barrier is placed adjacent the membrane where by fluid is free to travel across the membrane;
an actuated state, when temperature of the first thermally reversible barrier is raised to a first predetermined threshold, where the first thermally reversible barrier melts and permeates into the membrane whereby fluid is stopped from travelling across the membrane, after which the temperature is allowed to be at or below the first predetermined threshold;
a closed state when temperature of the first thermally reversible barrier is below a second predetermined threshold, where the first thermally reversible barrier remains permeated in the membrane thereby fluid is stopped from traveling across the membrane; and
an open state when temperature of the first thermally reversible barrier is above the second predetermined threshold where the first thermally reversible barrier re-melts whereby fluid in presence of a fluid pressure differential across the membrane is allowed to travel across the membrane.
Claim 1 then recites a step of “actuating the first thermally reversible barrier … the first predetermined temperature of the first thermally reversible barrier is raised” which is then followed by the step of “placing a sample in the sample application area, whereby the sample is allowed to flow through the first thermally reversible barrier into the amplification area.”
Claim 1 contains a structural configuration of the device wherein the first thermally reversible barrier is located between the sample application and the amplification area.
The claimed method cannot work as presently recited because according to the four states of the reversible barrier, when first thermally reversible barrier is actuated, the first thermally reversible barrier melts and blocks the fluid to flow between the sample by permeating into the membrane.  However, the method recites that the first thermally reversible barrier is actuated, then the sample is placed in the sample application area and this sample is “allowed to flow through the barrier” into the amplification area.
The same issue is present for the method of “actuating the second thermally reversible barrier” and detecting the presence/absence of a biological molecule of interest in the detection area because when the second thermally reversible barrier is actuated, the flow from amplification region to the detection region is prevented as discussed above.
Therefore, one of skill in the art would not be able to perform the instantly claimed method without undue experimentation utilizing the first and second thermally reversible barriers as presently claimed.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 21, 2022
/YJK/